Citation Nr: 0726381	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  The decision denied the veteran a rating in excess of 
10 percent for PTSD and denied the veteran's claim for TDIU.  
The RO later granted the veteran an increased rating of 50 
percent for his PTSD.  The veteran continues to seek a higher 
rating.  

Additional medical evidence was received from the veteran 
subsequent to the July 2004 statements of the case.  In July 
2007 the veteran's representative indicated that the veteran 
waived RO review of the newly submitted evidence.  
Accordingly, the Board will consider this evidence in the 
first instance.


FINDINGS OF FACT

1.  The veteran has depression, outbursts of anger, sleep 
disturbances, paranoia, psychotic features, and 
hallucinations due to PTSD and this result in total 
occupational impairment.   

2.  The veteran's claim for TDIU is rendered moot by the 
grant of a schedular 100 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The claim for TDIU is denied as moot.  38 U.S.C.A. § 7105 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  However, in light of the 
favorable determination contained herein, there is no reason 
to examine those obligations, since a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Legal Criteria

PTSD warrants a 50 percent disability evaluation if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

History and Analysis

By rating action in February 1994 the veteran was granted 
service connection and a 10 percent rating for PTSD.  The 
veteran submitted his claim for an increased rating in June 
2002.  The veteran has been granted an increased rating of 50 
percent effective from June 2002, but he has appealed, 
asserting that his symptoms entitle him to 100 percent rating 
for his PTSD.  The veteran asserts that that he can't work, 
that he has no close friends, that he is depressed, that he 
is isolative, and that he is an outcast from his own family, 
due to his PTSD.  The veteran reported that he has not worked 
since July 2002.

The veteran's representative provided a copy of a June 24, 
2002 email.  This email provided a list of the symptoms that 
a friend of the veteran reported he had observed in the 
veteran.  This list included alienation; isolation; intrusive 
thoughts/flashbacks; emotional numbing; depression; guilt 
about wife, youngest son, and late son; survivor's guilt; a 
general lack of feeling; suppressed rage/anger; self doubt; 
lack of concentration; and decreased tolerance to 
frustration.

The veteran submitted a January 2003 lay statement from a 
friend who lived with the veteran for two months in 2002.  
The friend reported that the veteran had frequent nightmares 
about Vietnam and that he was hypervigilant about security.  
He also reported that the veteran was paranoid about a noisy 
neighbor who talked late at night on the phone and the 
veteran thought the neighbor was talking about him.

The veteran reported to a psychiatrist in January 2003 that 
he did not have a good relationship with his oldest son, and 
that he left the United States to live in Thailand because 
living in the U.S. made him depressed.  The veteran also 
asserted that he had outbursts of temper that destroyed his 
relationships with others, that he had difficulty falling 
asleep and maintaining sleep, that he had nightmares about 
Vietnam, and that his Thai wife had left him because she 
thought he was crazy.  The veteran reported that he was 
normally quiet but sometimes things just boiled up inside 
him, he lost control, and he verbally abused people.  The 
veteran stated that he hated violence and that he had never 
attempted suicide.  The veteran reported that he had good 
days when he had contact with people, but then he would do 
something to ruin the relationship.  The veteran also 
reported that he had a neighbor next door who he thought was 
tied to the mafia in Thailand.  The veteran stated that the 
man spied on him day and night and talked bad things about 
him to others.  The diagnoses were major depressive disorder 
with psychotic features, and PTSD.    

An April 2003 VA psychiatric examination report notes that 
the veteran had memory problems.  The examiner reported that 
the veteran had auditory hallucinations.  The examiner stated 
that the veteran was largely isolated and withdrawn, that he 
had difficulty in relationships with others, and that he did 
not have a job.  The diagnoses were major depressive 
disorder, with psychotic features, and PTSD.

In October 2003 the veteran's psychiatrist opined that he 
thought employment might be too stressful for the veteran and 
thought it would cause aggravation of the veteran's PTSD.  

The veteran was examined by a private psychologist in 
September 2005.  The psychologist stated that the veteran's 
functioning had deteriorated over time.  The psychologist 
stated that the veteran's condition had deteriorated 
markedly, that his affect was more unstable, and that he was 
unable to contain his anger.  The psychologist opined that 
because of the veteran's decrease in his functioning, the 
veteran would currently have enormous difficulty maintaining 
employment, even of a short term nature.  He further opined 
that because of the veteran's angry outbursts and low 
tolerance for being around people, it was highly unlikely 
that the veteran could successfully maintain employment in 
his current condition.  The psychologist stated that the 
veteran's depression was due to his service-connected PTSD.  
The diagnoses were chronic PTSD and major depression, with 
psychotic features currently in remission.  

The medical evidence shows periods in which the veteran 
experienced lesser symptoms of post-traumatic stress disorder 
than described immediately above.  However, the Board is of 
the opinion that the preponderance of the evidence for this 
period shows that the social and occupational impairment from 
the veteran's post-traumatic stress disorder has more nearly 
approximated total impairment than the lesser impairment 
contemplated by a 50 percent evaluation.  The record reveals 
that the veteran has not worked since July 2002.  The April 
2003 VA examiner noted that the veteran was isolated and 
withdrawn, did not have a job, and had difficulty in 
relationships with others.  In October 2003 a psychiatrist 
stated that he thought that employment would be too stressful 
for the veteran due to his PTSD symptoms.  Finally in 
September 2005 a psychologist opined that the veteran was 
unemployable due to his PTSD.  The Board observes that the 
veteran's total occupational employment is tied to PTSD 
symptoms involving auditory hallucinations.  The record also 
shows that his depression with psychotic features is tied to 
his PTSD.  Given the foregoing, the Board finds that the 
veteran's PTSD symptoms cause impairment in thought processes 
and hallucinations.  The Board further finds that the 
severity of these symptoms causes total occupational 
impairment.  Accordingly, the Board concludes that the 
criteria for a 100 percent rating for post-traumatic stress 
disorder have been met.

Finally, with the Board's grant of a 100 percent schedular 
rating for PTSD, the Board finds that the veteran is not 
eligible for TDIU and his claim for that benefit is moot.  
Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994) (a claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent)).  Further, in VA O.G.C. Prec. Op. No. 6-99, VA 


General Counsel held that a claim for TDIU may not be 
considered when a schedular 100-percent rating is already in 
effect.


ORDER

A 100 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


